COURT OF APPEALS OF VIRGINIA


Present: Judges Humphreys, Powell and Senior Judge Clements


MARIA R. ORTIZ DE CARDOSO
                                                                 MEMORANDUM OPINION *
v.     Record No. 0476-11-3                                          PER CURIAM
                                                                     JUNE 21, 2011
VIRGINIA EMPLOYMENT COMMISSION AND
 GEORGE’S CHICKEN, LLC


                   FROM THE CIRCUIT COURT OF ROCKINGHAM COUNTY
                                  James V. Lane, Judge

                 (Michael L. Ritchie; Ritchie Law Firm, P.L.C., on brief), for
                 appellant.

                 (Kenneth T. Cuccinelli, II, Attorney General; Donald G. Powers,
                 Senior Assistant Attorney General; Elizabeth B. Peay, Assistant
                 Attorney General, on brief), for appellee Virginia Employment
                 Commission.


       Maria R. Ortiz De Cardoso appeals a decision of the circuit court affirming a decision by the

Virginia Employment Commission (the Commission) denying her unemployment benefits on the

ground that she left employment voluntarily without good cause. We have reviewed the record, the

circuit court’s order, and the Commission’s opinion and find that this appeal is without merit.

Accordingly, we affirm for the reasons stated by the Commission in its final opinion, see In the

Matter of: De Cardoso v. George’s Chicken, Commission Decision No. 91545-C (Apr. 30, 2010),

as affirmed by the circuit court, see De Cardoso v. Virginia Emp’t Comm’n, Case No.

CL10000463-00 (Nov. 30, 2010). We dispense with oral argument and summarily affirm because




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
the facts and legal contentions are adequately presented in the materials before this Court and

argument would not aid in the decisional process. See Code § 17.1-403; Rule 5A:27.

                                                                                      Affirmed.




                                                -2-